PER CURIAM.
The Baldwin Law Publishing Co. brought an action against Karl Mog in the District Court on March 6, 1923, charging infringement of a copyright owned by it, of a publication known as the “General Code of the State of Ohio;” praying for an injunction and accounting.
The District Court dissolved the temporary injunction and dismissed writ of seizure for certain books upon representation of counsel for the parties that matters in dispute had been settled to their accord and satisfaction.
W. E. Baldwin, president of the Publishing Co. filed a motion to vacate and set aside the settlement, and to vacate the judgment and order based thereon for the reason that he had not consented to any such settlement; and that counsel representing him was wholly without authority to make the same. The court overruled the motion and Baldwin appealed to the Circuit Court of Appeals, which held:
1. While the motions presented a direct conflict in the material issues, by evidence clearly preponderating, it appears that the Baldwin Co. authorized its counsel to enter into an agreement of settlement.
2. The only complaint made by the Company through its president was in reference to the fees charged by its counsel, which fee, Baldwin considered excessive; he, inferring, that he would not have accepted the settlement had he known of the size of the attorney’s fee.
3. Litigants cannot trifle with courts. When the court is informed that the matter in controversy has been settled and adjusted by the parties themselves and the terms and conditions are not disclosed, the court has a right to presume that such contract of settlement is lawful.
4. A decree dismissing the action made and entered at the request and with consent of parties, and upon the representations that the cause is settled, will not be vacated merely because a dispute has later arisen between one of the litigants and his counsel as to fees.
5. It is contended by the Company that the agreement of settlement was void in that it contained a provision or agreement to abandon a criminal prosecution already commenced.
6. The decree will not be vacated because the contract of settlement contains terms in violation of law. In such event the parties will be left where they have placed themselves by their own illegal contract.
7. Without expressing or intending to express any opinion as to the legality or illegality of this contract of settlement the decree of the District Court is affirmed.
Decree affirmed.